FILED
                           NOT FOR PUBLICATION
                                                                            OCT 05 2018

                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 17-50182, 17-50318

              Plaintiff-Appellee,                D.C. No. 16-CR-138-JGB

 v.
                                                 MEMORANDUM*
CHRISTOPHER JUDE MARTIN,

              Defendant-Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                            Submitted August 9, 2018**
                               Pasadena, California

Before: CALLAHAN and NGUYEN, Circuit Judges, and EZRA,*** District Judge.

      Christopher Jude Martin (“Appellant”) broke into an FBI Office and

damaged a wooden FBI seal that hung in the office lobby, a printer located in the


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
office’s secure space, and two sets of doors—a double door set that leads from the

public entrance into the office lobby and a single door that leads from the office

lobby into the office’s secure space. Appellant was convicted after a bench trial for

violation of 18 U.S.C. § 1361 (“Section 1361”), Injury to Government Property

Exceeding $1,000, and ordered to pay the government restitution pursuant to the

Mandatory Victims Restitution Act (“MVRA”), 18 U.S.C. § 3663A. He now

appeals his conviction and restitution obligation, arguing that the district court

erred by (1) finding the damage to the government property exceeded $1,000; and

(2) including replacement costs and labor costs in the restitution calculation. We

have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742.

Sufficiency of the Evidence

      We review the sufficiency of the evidence de novo. See United States v.

Grovo, 826 F.3d 1207, 1213 (9th Cir. 2016). We affirm a district court’s judgment

in a bench trial “if, viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” United States v. Temkin, 797 F.3d 682, 688 (9th

Cir. 2015) (internal quotation marks omitted). Appellant argues that there was

insufficient evidence to sustain his conviction because the government relied on

evidence of the replacement value of the damaged property rather than evidence of


                                           2
the items’ fair market value. However, by its terms, Section 1361 does not require

the government to use fair market value; rather, the statute is silent as to how to

value the damage. See 18 U.S.C. § 1361. At trial, the government offered

testimony that the aggregate cost of replacing the damaged items reasonably

exceeded $1,000. Accordingly, there was sufficient evidence from which a

reasonable trier of fact could find beyond a reasonable doubt that Appellant

damaged more than $1,000 of government property. See United States v. Seaman,

18 F.3d 649, 650 (9th Cir. 1994).

Restitution Calculation

      We review for abuse of discretion a district court’s restitution order that is

within the bounds of the statutory framework. United States v. Luis, 765 F.3d

1061, 1065 (9th Cir. 2014). Appellant argues that the district court erred by

including the replacement costs of the damaged items in the restitution calculation,

in addition to including construction and labor costs that the government was

required to expend in installing new items to replace those that Appellant damaged

beyond repair. Because the fair market value of the destroyed doors, FBI seal, and

printer would be difficult to measure, the district court did not abuse its discretion

when it used the replacement value to calculate restitution. See United States v.

Kaplan, 839 F.3d 795, 799 (9th Cir. 2016). Similarly, the district court did not


                                           3
abuse its discretion when it included construction fees and labor costs in the

restitution order because the fees and costs are a direct and foreseeable result of

Appellant’s conduct. See United States v. Gamma Tech Indus., Inc., 265 F.3d 917,

928 (9th Cir. 2001); see also United States v. Brock-Davis, 504 F.3d 991, 1000

(9th Cir. 2007).

       For the reasons stated above, we AFFIRM Appellant’s conviction and the

district court’s restitution order.

       AFFIRMED.




                                           4